Per Curiam.
On the whole record we think the fixation of an assessment valuation in any sum higher than $34,500 (land, $29,000; building, $5,500) was not justified, and the value as found by the trial court (land, $37,700; improvements, $5,500; total, $43,200) was excessive. We consider also that the court erred in finding that the single sale to relator was a sale under “ ordinary circumstances.” (See Matter of Board of Water Supply of New York, 277 N. Y. 452, 458, 459.)
With regard to the rate of interest to be allowed on the refund, for the reasons stated in People ex rel. Emigrant Industrial Savings Bank v. Sexton (259 App. Div. 566) and Matter of City of New York *518(Bronx River Parkway, Southerly Extension), (Id. 552), decided herewith, we hold that relator was entitled to interest on the refund at the rate of six per cent to July 1, 1939, and at the rate of four per cent thereafter.
Findings of fact Nos. 12 and 13, and finding of fact No. 14 in so far as it finds the extent of overvaluation is $1,800, and conclusions of law Nos. 2 and 4 should be reversed and new findings and conclusions made in accordance with this opinion, the final order modified accordingly, and, as so modified, affirmed, with twenty dollars costs and disbursements to appellant.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Townley and Cohn, JJ., concur except as to the rate of interest, and vote to fix interest rate at four per cent.
Final order unanimously modified in accordance with opinion, and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.